UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

THE NEW PULASKI COMPANY LIMITED
PARTNERSHIP, a Maryland Limited
Partnership,
Plaintiff-Appellant,

v.                                                             No. 97-2118

MAYOR AND CITY COUNCIL OF
BALTIMORE, a Municipal
Corporation,
Defendant-Appellee.

THE NEW PULASKI COMPANY LIMITED
PARTNERSHIP, a Maryland Limited
Partnership,
Plaintiff-Appellee,

v.                                                             No. 97-2204

MAYOR AND CITY COUNCIL OF
BALTIMORE, a Municipal
Corporation,
Defendant-Appellant.

Appeals from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CA-97-38-S)

Argued: January 29, 1999

Decided: July 20, 2000

Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________
Affirmed by unpublished opinion. Judge Michael wrote the majority
opinion, in which Judge Motz concurred. Judge Williams wrote a dis-
senting opinion.

_________________________________________________________________

COUNSEL

ARGUED: Roger Warren Titus, Kevin Barry Collins, VENABLE,
BAETJER & HOWARD, L.L.P., Rockville, Maryland, for Appellant.
Burton Harry Levin, Principal Counsel, BALTIMORE CITY LAW
DEPARTMENT, Baltimore, Maryland, for Appellee. ON BRIEF:
Thomas P. Perkins, III, Mitchell Y. Mirviss, VENABLE, BAETJER
& HOWARD, L.L.P., Rockville, Maryland, for Appellant. Otho M.
Thompson, City Solicitor, Kathryn E. Kovacs, Assistant Solicitor,
BALTIMORE CITY LAW DEPARTMENT, Baltimore, Maryland,
for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

MICHAEL, Circuit Judge:

The New Pulaski Limited Partnership Company (Pulaski) sued the
Mayor and City Council of Baltimore (together, the"City") in Mary-
land state court, asserting that the City had violated its rights under
the Takings Clause of the Fifth Amendment and the Due Process
Clause of the Fourteenth Amendment by imposing and maintaining
a moratorium ordinance that prevented Pulaski from building a
replacement incinerator on its Baltimore property. Although the case
was brought mainly under 42 U.S.C. § 1983, Pulaski also relied on
provisions in the Maryland Constitution. The City removed the action
to federal court, where the judge dismissed Pulaski's complaint on
statute-of-limitations grounds. We affirm.

                    2
I.

We accept the well-pleaded facts in the complaint and recite them
in the light most favorable to Pulaski. See Brooks v. City of Winston-
Salem, 85 F.3d 178, 181 (4th Cir. 1996). The case arises out of the
operation of a solid waste incinerator located on Pulaski Highway in
Baltimore. The City owned and operated the incinerator for twenty-
five years, from 1956 until 1981. On May 6, 1981, the City sold the
incinerator to Pulaski for $41 million and leased the associated land
to Pulaski for fifty years. As part of the transaction, Pulaski and the
City entered into a Waste Disposal Service Agreement (WDSA). The
WDSA required Pulaski to provide priority waste disposal service to
the City and other local jurisdictions. In return, the City was required
to reimburse Pulaski for certain expenses in operating the incinerator,
including the costs of complying with environmental laws, orders,
and regulations. The WDSA's original term was fifteen years, and the
City had options to renew the agreement for up to fifteen additional
years.

For the first eleven years the WDSA was in effect, the City paid
its prescribed share of environmental compliance costs. Trouble
began, however, when the Maryland Department of the Environment
(MDE) took steps to force Pulaski to comply with the federal Clean
Air Act Amendments of 1990 and the EPA's implementing regula-
tions. Specifically, the MDE ordered Pulaski either to make substan-
tial renovations to the incinerator or to replace it with a new facility.
When the City learned that the cost to upgrade the incinerator could
exceed $40 million, it balked. In a letter dated May 8, 1992, the City
advised Pulaski that it would "not reimburse any expenses incurred in
retro-fitting" the incinerator. With the City refusing to pay its share,
Pulaski could not afford to retrofit the existing incinerator. Pulaski
therefore proposed an alternative: it would build a new, state-of-the-
art (replacement) incinerator on the site that would comply with the
new environmental laws and regulations. Pulaski offered to build the
replacement facility at no cost to the City, to pay the City a $10 mil-
lion start-up fee, and to release the City from its obligation to pay a
portion of the cost to retrofit the existing incinerator.

Meanwhile, community opposition was mounting against the oper-
ation of any incinerator -- whether retrofitted or new -- at the

                     3
Pulaski site. The public pressure prompted the Baltimore City Council
to enact an ordinance on August 7, 1992, prohibiting construction,
reconstruction, replacement, or expansion of any incinerator in the
City (the "Moratorium"). The Moratorium provided that the City
Council could, by further ordinance, authorize an incinerator project,
if it was certified by the Director of Public Works. The Moratorium
stated, in pertinent part:

         AN ORDINANCE concerning

         A MORATORIUM ON THE CONSTRUCTION
         OF INCINERATORS

         FOR the purpose of imposing a 5-year moratorium on the
         construction, reconstruction (other than pollution control
         measures), replacement and expansion of incinerators within
         Baltimore City; providing for certification by the Director of
         Public Works regarding the necessity for certain construc-
         tion, reconstruction, replacement or expansion, and City
         Council approval thereof and defining certain terms; provid-
         ing for an extension of the moratorium under certain cir-
         cumstances, and providing penalties.

         ***

         SEC. 3. AND BE IT FURTHER ORDAINED, That for a
         period of 5 years subsequent to the date of enactment of this
         Ordinance:

          a. No person shall construct, reconstruct, replace or
         expand any incinerator in Baltimore City. Provided, how-
         ever, that if the Director of Public Works certifies in a writ-
         ten report by detail and analysis to the City Council that
         such construction, reconstruction, replacement or expansion
         is necessary to serve the public interest in the efficient, eco-
         nomic, safe and environmentally sound disposal of solid
         waste, the City Council by ordinance may approve such
         construction, reconstruction, replacement or expansion.

                    4
Baltimore, Md., Ordinance No. 128, 1992 Legislative Session (effec-
tive Sept. 6, 1992).

After enacting the Moratorium, the City continued to make things
difficult for Pulaski. The City cut off shipments of its trash to Pulaski,
interfered with Pulaski's supply of trash from Baltimore County, and
denied Pulaski the use of a municipal landfill to dispose of waste ash.
The City also delayed making payments due to Pulaski under the
WDSA. On December 22, 1993, Pulaski sued the City in the Circuit
Court for Baltimore County, seeking (1) a declaratory judgment that
the Moratorium was preempted by state law and (2) damages for the
City's alleged breach of the WDSA. A Pulaski representative met
with the Mayor on January 24, 1994, to discuss settlement of the law-
suit. The Mayor promised Pulaski that he would support an ordinance
exempting Pulaski from the Moratorium if Pulaski would withdraw
its lawsuit and negotiate an agreement terminating the WDSA.
Encouraged by the Mayor's assurances, Pulaski dismissed its lawsuit
without prejudice on January 31, 1994, and entered into negotiations
with the City to terminate the WDSA.

On March 11, 1994, Pulaski's consultant submitted a report to the
Director of Public Works that supported the need for a replacement
incinerator. Thereafter, on May 5, 1994, the Director certified to the
City Council that a replacement incinerator at the Pulaski site was
"necessary to serve the public interest." Four days later, a bill was
introduced in the City Council to grant Pulaski an exemption from the
Moratorium (the "Exemption Bill"). The Exemption Bill was never
submitted to a vote. Indeed, it was not even reported out of commit-
tee.

Although the Exemption Bill had languished for an entire year, on
May 3, 1995, Pulaski entered into a Settlement Implementation
Agreement (the "SIA") with the City terminating the WDSA. Among
other things, the SIA ended the City's obligation to pay Pulaski oper-
ating costs, including retrofitting costs, for the old incinerator. Also,
Pulaski waived all outstanding contractual claims under the WDSA.

On June 23, 1995, less than two months after signing the SIA,
Pulaski filed a second declaratory judgment action in the Circuit
Court for Baltimore County seeking to invalidate the Moratorium. On

                     5
January 5, 1996, that court entered judgment in favor of Pulaski, strik-
ing down the Moratorium on the ground that it was preempted by
state environmental laws. The Court of Special Appeals of Maryland
affirmed, Baltimore v. New Pulaski Co. Limited Partnership, 684
A.2d 888 (Md. Ct. Spec. App. 1996), and the State's Court of Appeals
denied the City's petition for a writ of certiorari, Baltimore v. New
Pulaski Co. Limited Partnership, 690 A.2d 523 (Md. 1997).

Pulaski shut down the old incinerator in August of 1995, and it
never built a new one. Pulaski contends that the City's obstructive
tactics caused delays that prevented Pulaski from building a profitable
replacement incinerator. Pulaski filed the case that is now before us
in the Circuit Court for Baltimore County on December 31, 1996.
Pulaski alleges that the City's imposition of the Moratorium, as well
as its failure to pass an ordinance exempting Pulaski from it, (1)
amounted to a taking of its property without just compensation in vio-
lation of the United States and Maryland Constitutions and (2) vio-
lated Pulaski's right to substantive due process under the United
States and Maryland Constitutions. The City removed the case to fed-
eral court and filed a motion to dismiss on the ground that Pulaski's
claims were time barred. The district court granted the motion, con-
cluding that Pulaski's claims accrued "upon enactment of the morato-
rium" in 1992 and were thus barred by Maryland's three-year statute
of limitations. (Maryland's three-year statute, embodied in Md. Code
Ann. Cts. & Jud. Proc. § 5-101, applies to this § 1983 action.) The
district court also held that the "continuing wrongs" theory did not
operate to toll the statute. Finally, the court held that the City was not
equitably estopped from raising the statute of limitations as a defense.
Pulaski appeals.

II.

Pulaski argues that the three-year statute of limitations did not
begin to run on its "as applied" takings claims until the City Council
failed to enact the Exemption Bill. According to Pulaski, the passage
of the Moratorium ordinance, which blocked construction of the
replacement incinerator, did not trigger the statute. We cannot agree.

When an ordinance is alleged to have effected a taking, the claim
accrues when the "ordinance interferes in a clear, concrete fashion

                     6
with the property's primary use." National Advertising Co. v. City of
Raleigh, 947 F.2d 1158, 1163 (4th Cir. 1991) (holding that takings
claim directed at ordinance restricting off-premises advertising signs
accrued on the date of enactment, even though there was a 5-year
grace period for nonconforming signs). However, a takings claim is
not ripe, and the statute of limitations does not begin to run, unless
the property owner has exhausted any available administrative
exemption and compensation procedures. Id. at 1166. As we noted in
National Advertising, the need to determine whether a claim is ripe
is required by Williamson County Regional Planning Commission v.
Hamilton Bank of Johnson City, 473 U.S. 172 (1985). See National
Advertising, 947 F.2d at 1166 n.12. In Williamson the Supreme Court
held that a takings claim remains premature until the governmental
entity "has reached a final decision regarding the application of the
regulations to the property at issue." Williamson, 473 U.S. at 186
(emphasis added). And, in National Advertising we held that William-
son's requirement for a final decision was satisfied upon enactment
of an ordinance restricting land use when the ordinance did not con-
tain administrative variance or exemption procedures"through which
[property] owners might obtain relief." National Advertising, 947
F.2d at 1166.

The question for us is whether the Moratorium contained any true
administrative exemption procedures that would have prevented
Pulaski's claim from being mature on the effective date of the Mora-
torium. In answering this question, we must decide whether the pro-
cess by which City Council considered an exemption ordinance was
administrative or legislative. Understanding the process is essential
because an administrative "decision denying a variance is final,
whereas a [legislative] decision not to [pass] a law never is." Tahoe-
Sierra Preservation Council, Inc. v. Tahoe Regional Planning
Agency, 911 F.2d 1331, 1345 (9th Cir. 1990) (Kozinski, J., dissent-
ing), relied upon in Tahoe-Sierra Preservation Council, Inc. v. Tahoe
Regional Planning Agency, 938 F.2d 153, 157 (9th Cir. 1991). Under
an administrative exemption process, the decisionmaking body grants
or denies an exemption based on established standards that guide the
decision. The administrative process is, by its nature, finite. See
Tahoe-Sierra Preservation Council, 911 F.2d at 1345. At the end of
the process the governmental body makes a decision and communi-
cates it to the applicant. The consideration of a proposed ordinance,

                    7
on the other hand, "requires an exercise of political judgment." Id.
And, as Judge Kozinski said,

          Political processes are, by their nature, infinite. A change in
          the makeup of the legislative body, a shift in the political
          winds, or even a change in attitude based on further experi-
          ence or additional wisdom, may be a sufficient reason for a
          political body to change its mind. . . . There is thus no way
          for a court to say that a legislative process has come to rest
          with respect to a [proposed] law.

           . . . To require plaintiffs to demonstrate that a governing
          body has made a final decision about what amendments it
          will allow is to preclude judicial review altogether, as each
          day brings a new opportunity for the legislature, in its wis-
          dom, to change the law.

Id. (footnotes omitted).

Here, the Moratorium, which outlawed replacement incinerators
(including Pulaski's), permitted the Director of Public Works to cer-
tify to the City Council that a replacement incinerator was "necessary
to serve the public interest in the efficient, economic, safe and envi-
ronmentally sound disposal of solid waste." Once the Director made
a certification, the City Council could, if it chose, pass an ordinance
approving construction of an incinerator. In this case Pulaski submit-
ted materials to the Director to support the need for a replacement
incinerator, and the Director made a certification of need to the City
Council. The Exemption Bill was then introduced. Nothing happened
thereafter. The bill was never reported out of committee, and it was
never brought up for a vote in City Council. No final decision on the
possible exemption was ever communicated to Pulaski.

The process for the City Council's consideration of the Exemption
Bill was not administrative. Although there were standards for the
Director's certification of need, the City Council itself was not subject
to any guidelines in deciding whether or when to consider an exemp-
tion ordinance. The City Council let the Exemption Bill languish, tak-
ing no action at all. That failure to act was the exercise of political

                     8
judgment. The process was thus legislative, and there was, by defini-
tion, no "final decision" on the exemption proposal.

Pulaski argues that its "as applied" takings claim "did not ripen,
and therefore for limitations purposes, did not arise or accrue until, at
the earliest, September 1995, when the City filed a pleading admitting
that the Exemption Bill was `dead.'" Brief for Appellant at 24. As our
discussion above indicates, this contention has no merit. First, filing
a pleading admitting that proposed exemption legislation is "dead" is
not the same as making a final administrative decision to deny an
exemption. Second, Pulaski's argument proves how difficult it would
be for courts to determine the exact date on which the passage of an
ordinance was no longer possible. Indeed, deciding when proposed
legislation is "dead" is virtually impossible. A bill that is pronounced
"dead" today may regain life tomorrow, or next week, or next year.
Thus, Pulaski's approach for determining ripeness would bring uncer-
tainty for everyone. Neither property owners nor the government
would know for sure when a takings claim had matured.

For all of the foregoing reasons we hold that Pulaski's claim
accrued upon the enactment of the Moratorium, for that was when the
City interfered with Pulaski's use of its property in a clear, concrete
fashion.*
_________________________________________________________________
*The dissent concludes that Pulaski's takings claim accrued on May
5, 1994, when the Director of Public Works took action that was favor-
able to Pulaski by certifying to the City Council that a replacement incin-
erator was in the public interest. According to the dissent, the Director's
power to certify provides an "administrative component" to the process
for seeking an exemption from the Moratorium. See post at 15. Further,
under the dissent's theory, the Director's certification on May 5, 1994,
was a "final decision" under Williamson County Regional Planning Com-
mission. It was not a final decision. Williamson makes clear that a tak-
ings claim is not ripe "until the administrative agency has arrived at a
final, definitive position regarding how" it will allow "the particular land
in question" to be used. Williamson, 473 U.S. at 191. See also id. at 186
(stating that "a claim that the application of government regulations
effects a taking of a property interest is not ripe until the government
entity charged with implementing the regulations has reached a final
decision regarding the application of the regulations to the property at

                     9
III.

Pulaski's second argument on appeal is that even if its takings
claims accrued upon enactment of the Moratorium, the City's contin-
ued enforcement of the Moratorium and the City's conduct following
the Moratorium's enactment constitute "continuing wrongs" that
tolled the limitations period. Again, we disagree. The Moratorium
squarely prohibited Pulaski from building a replacement incinerator
on its property. Any taking thus occurred when the Moratorium
passed. After that (as the following discussion demonstrates), nothing
the City did changed the nature of the taking or enlarged its impact.

In National Advertising Company v. City of Raleigh, 947 F.2d 1158
(4th Cir. 1991), itself a takings case, we outlined the parameters of the
"continuing wrongs" theory. We began by observing that "[a] continu-
ing violation is occasioned by continual unlawful acts, not continual
ill effects from an original violation." Id. at 1166 (quoting Ward v.
Caulk, 650 F.2d 1144, 1147 (9th Cir. 1981)). We proceeded to apply
a two-part analysis to determine whether a continuing wrong had
occurred. We examined (1) "the nature of the wrongful conduct and
harm alleged" and (2) "[t]he particular policies of the statute of limita-
tions in question." National Advertising, 947 F.2d at 1167.

Pulaski's essential allegation of harm is that the Moratorium
caused it to lose "the only economically beneficial or productive use
of its property." In addition, Pulaski alleges that the following actions
by the City were continuing wrongs: (1) threats to initiate condemna-
tion proceedings against the property, (2) false expressions of support
for a replacement incinerator that were designed to lure Pulaski into
withdrawing its 1993 lawsuit for damages under the WDSA, (3) ces-
_________________________________________________________________
issue.") (emphasis added). The Director did not have the authority to
make a final decision on whether an exemption ordinance would be
enacted. That decision was reserved for the City Council, and it was a
decision that would be made through the legislative (or political) process.
As the dissent recognizes, "it is difficult for a court to determine when
a legislative process is `final.'" Post at 15. For that reason, we must con-
clude that any taking occurred (and Pulaski's claim arose) when the Mor-
atorium was enacted.

                     10
sation of the use of Pulaski's facility for disposal of trash and refusal
to allow Pulaski to dispose of ash at a City landfill, (4) bad faith
refusal to consider the Exemption Bill, and (5) continuing efforts to
defend the Moratorium in litigation initiated by Pulaski.

We will begin the analysis, as National Advertising requires, by
looking at "the nature of the [continuing] wrongful conduct and harm
alleged" by Pulaski. See National Advertising , 947 F.2d at 1167. For
the harm to be continuing, it must add to the alleged takings injury
or otherwise constitute a taking itself. See id. Pulaski's first allegation
of continuing harm is that the City threatened to start condemnation
proceedings after the Moratorium had been enacted. Pulaski acknowl-
edges that the Moratorium caused it to lose the"only economically
beneficial or productive use of its property." This means that any tak-
ing occurred at the time of the Moratorium's enactment. With the
property already taken, a later threat of condemnation was not either
a taking or the source of additional takings injury. Pulaski's second
and third allegations of continuing harm relate to claims that the City
interfered with or breached the WDSA, the agreement under which
Pulaski incinerated trash for the City. These allegations are contract-
related claims, not takings claims. Indeed, Pulaski waived all out-
standing contractual claims against the City under the WDSA on
May 3, 1995, nearly three years after the Moratorium was passed and
one year after the Exemption Bill had been introduced. The fourth
allegation, that the City Council refused in bad faith to consider the
Exemption Bill, is also not an allegation of a taking or a takings
injury. As we have indicated, the City Council's failure to act on the
Exemption Bill was simply the exercise of political judgment. It was
not a concrete governmental act that amounted to a taking of property.
Pulaski's final allegation of continuing harm is the City's defense of
the Moratorium when Pulaski sued to have it invalidated in state
court. The City's defense of the Moratorium is simply one of the con-
sequences of the Moratorium's enactment; the defense was "not a
separate violation," and it did not add to any takings injury alleged.
See National Advertising, 947 F.2d at 1167.

Finally, an examination of the "particular policies of the statute of
limitations in question," National Advertising, 947 F.2d at 1168, sup-
ports the conclusion that the continuing wrong exception should not
be applied here. In particular, the continuing wrong theory should not

                     11
be applied to relieve a plaintiff from its duty of reasonable diligence
in pursuing its claims. See id. at 1168 (citing Ocean Acres Ltd. v.
Dare County Bd. of Health, 707 F.2d 103, 107 (4th Cir. 1983)).
Pulaski was aware of the Moratorium from the time of its enactment.
It realized at the time that the Moratorium deprived it of significant
beneficial and productive use of its property. Pulaski was in a position
to challenge the Moratorium within the three-year statute of limita-
tions, and it should have. There is nothing in statutes-of-limitations
policies that require a finding of continuing violation.

IV.

Pulaski's last argument is that the City is equitably estopped from
raising the statute of limitations as a defense to Pulaski's claims.
Pulaski's estoppel argument is based on its assertion that the City
reneged on its promise to exempt Pulaski from the Moratorium. The
district court concluded that this argument was"far too weak to sup-
port [an estoppel] bar," noting that Pulaski's "reliance on the shifting
sands of political support to overcome popular opposition to its plans
hardly justifies it now in raising failure or withdrawal of that support
as an estoppel." We also conclude that estoppel is not a bar, and we
affirm on the reasoning of the district court. See The New Pulaski
Company Limited Partnership v. Mayor and City Council of Balti-
more, Civ. No. S 97-38, mem. op. at 5-6 (D. Md. July 22, 1997).

V.

Because the 1992 Moratorium interfered with Pulaski's primary
use of its property in concrete ways (it could not build a replacement
incinerator), the district court was correct to conclude that Pulaski's
cause of action arose when the Moratorium was enacted. The district
court was also correct to reject Pulaski's continuing wrong and estop-
pel theories. Because Pulaski's claims were time barred, we affirm the
district court's order dismissing Pulaski's complaint. In light of this
disposition, it will not be necessary for us to consider the City's cross-
appeal.

AFFIRMED

                     12
WILLIAMS, Circuit Judge, dissenting:

Despite the fact that Pulaski pursued an exemption to a local zon-
ing ordinance prior to bringing its takings claim in federal court, as
required by Williamson County Reg'l Planning Comm'n v. Hamilton
Bank, 473 U.S. 172 (1985), the majority holds that Pulaski's claim is
time-barred because its cause of action accrued upon the enactment
of the ordinance and Pulaski failed to bring suit within the applicable
statute of limitations. Because I believe that the applicable statute of
limitations could not begin running until Pulaski at least received
notice from the relevant administrative agency regarding its exemp-
tion request, I respectfully dissent.

In Williamson County, the Supreme Court noted that "a claim that
the application of government regulations effects a taking of a prop-
erty interest is not ripe until the governmental entity charged with
implementing the regulations has reached a final decision regarding
the application of the regulations to the property at issue." Id. at 186.
The reason for this requirement is simple: If an aggrieved landowner
seeks administrative relief, "`a mutually acceptable solution might
well be reached . . . obviating any need to address the constitutional
questions.'" Id. at 187 (quoting Hodel v. Virginia Surface Mining &
Reclamation Ass'n, Inc., 452 U.S. 264, 297 (1981)). A takings chal-
lenge to the application of a governmental regulation to a specific
piece of property is unripe if the regulation provides variance or
administrative review procedures through which the aggrieved land-
owner might obtain relief and the landowner has not yet availed itself
of those procedures. See National Advertising Co. v. City of Raleigh,
947 F.2d 1158, 1166 (4th Cir. 1991). In sum, the ripeness requirement
properly forces courts to defer to a local governmental body's griev-
ance procedure before passing judgment. It naturally follows that if
an action is not ripe, the applicable statute of limitations cannot begin
running. See Levald, Inc. v. City of Palm Desert , 998 F.2d 680, 687
(9th Cir. 1993); Biddison v. City of Chicago, 921 F.2d 724, 728-29
(7th Cir. 1991). In fact, the majority concedes as much. See ante at
7.

The City expressly indicated its willingness to suspend the general
moratorium on improving or constructing incinerators if the Director

                     13
of Public Works submitted a written report detailing and analyzing
the public interest in specific instances. See Baltimore, Md., Ordi-
nance No. 128, 1992 Legislative Session (effective Sept. 6, 1992) (the
Ordinance). In good faith, Pulaski followed the procedure outlined in
the Ordinance, and, on May 5, 1994, obtained the Director of Public
Works's certification that a new Pulaski incinerator was necessary to
serve the public interest in the efficient and environmentally sound
disposal of solid waste. At that point, the process moved to the Balti-
more City Council, as contemplated by the Ordinance. Although a bill
that would have exempted Pulaski from the Ordinance (the Exemp-
tion Bill) was introduced on or about May 9, 1994, it was never
reported out of committee or brought for a vote. In fact, the City, in
an answer to Pulaski's declaratory judgment action filed in federal
district court on September 14, 1995, admitted that the Exemption
Bill was "dead" as a legislative proposition.

Despite Pulaski's efforts to obtain an exemption from the Ordi-
nance, the majority holds that Pulaski should have brought its claim
at the time the Ordinance was enacted because the exemption proce-
dure was "legislative" in nature, and, therefore, Pulaski never received
a "final decision" on its exemption request. In support of this adminis-
trative/legislative distinction, the majority cites Tahoe-Sierra Preser-
vation Council, Inc. v. Tahoe Reg'l Planning Agency , 911 F.2d 1331,
1345 (9th Cir. 1990) (Kozinski, J., dissenting in part) (Tahoe I), relied
upon in Tahoe-Sierra Preservation Council, Inc. v. Tahoe Reg'l Plan-
ning Agency, 938 F.2d 153, 157 (9th Cir. 1991) (Tahoe II). Tahoe I
involved the process by which a regional planning agency could adopt
amendments requested by a landowner to a regional development
plan. See Tahoe I, 911 F.2d at 1336. In concluding that the landowner
did not need to ask for an amendment prior to bringing a takings
claim, Judge Kozinski reasoned that because deciding whether to
amend a law "requires an exercise of political judgment," id. at 1345,
it is impossible "for a court to say that a legislative process has come
to rest with respect to a challenged law," id. at 1345-46. The majori-
ty's reliance upon Tahoe I is not entirely apropos because the exemp-
tion procedure in this case involves both an administrative and
legislative component. Pulaski was required first to undergo a finite
administrative review by the Director of Public Works, and only after
the Director of Public Works certified that Pulaski's proposed inciner-

                    14
ator was necessary to serve the public interest did the City Council
have the authority to approve such construction by ordinance.

That the exemption process includes an administrative component
is not an insignificant detail. If Pulaski had attempted to bring suit
prior to seeking an exemption, there is no doubt that a federal court
would have considered the action not yet ripe for a judicial determina-
tion. Pulaski correctly would have been sent back to the Director of
Public Works to seek approval for an exemption because it had the
right and obligation to seek a specific determination of how the Ordi-
nance would affect its property before raising the constitutional tak-
ings question. See Williamson County, 473 U.S. at 186. It is simply
disingenuous to hold, as the majority effectively does, that Pulaski
knew "or ha[d] reason to know of the injury," National Advertising
Co., 947 F.2d at 1162 (internal quotation marks omitted), when it did
not even know whether the City would or could grant an exemption
in accordance with the Ordinance. Indeed, had the Director of Public
Works determined that Pulaski's proposed incinerator was not neces-
sary to serve the public interest, I have no doubt that the majority
would conclude that that determination was a "final decision" for pur-
poses of satisfying the ripeness requirement of Williamson County. It
simply makes no sense to conclude that Pulaski's claim accrued at an
earlier time merely because it succeeded in convincing the Director
of Public Works that it deserved an exemption from the Ordinance.
Recognizing that it is difficult for a court to determine when a legisla-
tive process is "final," particularly where the legislature has broad dis-
cretion on whether to act, I would hold that Pulaski's claim ripened,
and would start the running of the statute of limitations, when the
Director of Public Works made its final determination on Pulaski's
exemption request.

In sum, I believe that Pulaski's cause of action accrued on May 5,
1994, when the Director of Public Works completed his analysis and
"certified to the City Council that a replacement incinerator at the
Pulaski site was necessary to serve the public interest." Ante at 5
(internal quotation marks omitted). Because Pulaski filed its suit on
December 31, 1996, well within the three-year statutory limit, I would

                     15
hold that its claim was not time-barred and would reverse the district
court's dismissal of Pulaski's claim on this ground.*
_________________________________________________________________
*I agree with the district court that the release executed between the
parties does not bar this litigation and that Pulaski stated a claim for pur-
poses of Federal Rule of Civil Procedure 12. Moreover, I am not per-
suaded by the City's arguments that this case is not ripe (1) because the
moratorium was judicially invalidated before Pulaski received a final
decision and (2) because it is possible that the City might approve an
alternative proposal put forward by Pulaski. The latter argument is
mooted by the invalidation of the statute. The first argument does not
prevent Pulaski's claim from ripening because the claim asserts that the
enactment and enforcement of the moratorium during the several-year
time period deprived Pulaski of valuable property that is now unrecover-
able.

                  16